Citation Nr: 0301917	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

[The issue of entitlement to service connection for tinnitus 
will be the subject of a later Board decision.]

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to January 1954.  This appeal arises from a 
September 2000 rating decision of the Department of Veterans 
Affairs (VA), Waco, Texas, regional office (RO), which, in 
pertinent part, found that new and material evidence had not 
been submitted to reopen a claim of service connection for 
hearing loss.

While the veteran initially indicated that he wished to 
testify at a hearing, he has since withdrawn that request.   
	
[The Board is undertaking additional development on the claim 
of entitlement to service connection for tinnitus pursuant to 
38 C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903.  After reviewing any response to the notice, the 
Board will prepare a separate decision addressing this 
issue.]


FINDINGS OF FACT

1.  An unappealed December 1993 RO decision denied service 
connection for bilateral defective hearing based on a finding 
that such disability was not shown [in service].  

2.  Evidence submitted since the December 1993 RO decision is 
new, bears directly and substantially on whether the veteran 
has a bilateral hearing loss related to service, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Competent evidence shows that the veteran has a bilateral 
hearing loss disability, and reasonably establishes that such 
disability is related to noise trauma in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim of service connection for bilateral hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156 (2002).

2.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
case has been considered on the merits (and well-groundedness 
is not an issue).  The appellant was provided a copy of the 
decision explaining why his claim for service connection was 
denied.  By a statement of the case (SOC) in February 2002, 
and through a supplemental statement of the case (SSOC) in 
July 2002, he was advised of the controlling law and 
regulations.  These communications clearly explained his 
rights and responsibilities and advised him what evidence was 
of record, what type of evidence would be necessary to reopen 
his claim, and what type of evidence could substantiate his 
claim.  Furthermore, the SOC and the SSOC specifically 
advised him of his and VA's respective responsibilities in 
the development of the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Regarding the duty to assist, it is noteworthy that all 
identified pertinent records have been obtained.  VA arranged 
for a VA examination and a medical advisory opinion.  The 
evidence of record is sufficient to address the issue at 
hand.  Furthermore, the veteran is not prejudiced by the 
determination below.

Factual Background

Records from the veteran's period of service indicate that he 
served for 11 months in Korea with Battery B of the 555th 
Field Artillery Battalion.  Complete service medical records 
are not available.  It appears that they may have been 
destroyed by the July 1973 fire at the National Personnel 
Records Center in St. Louis.  The veteran's January 1954 
service separation examination report indicates only that his 
whispered voice hearing was 15/15. 

Private medical records from Dr. Ch. indicate that the 
veteran was treated for various problems including dizziness 
(May 1986 and June 1989) and right ear problems (July 1989).  

On July 1990 audiometry by the Livingston Hearing Aid Center, 
puretone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
60
65
65
LEFT
20
60
65
75
75

In an August 1993 statement, the veteran asserted that his 
hearing loss was due to his service with a field artillery 
battalion in Korea.  He stated that he almost lost his 
hearing completely from the noise of 105 howitzers.  

Based on the above evidence, a December 1993 RO rating 
decision denied service connection for hearing loss.

In a November 1999 statement, the veteran indicated that he 
ruptured his left ear drum and had right ear problems during 
service as a result of his service as Chief of Firing Battery 
in his field artillery unit in Korea.  He claimed this caused 
ear drum damage and bad inner ear problems.

A September 1999 VA outpatient treatment record indicates 
that the veteran was noted to be hard of hearing for many 
years.  Physical examination of the ears revealed an old 
rupture of the left tympanic membrane (TM), which had 
significant sclerotic appearance, that the right TM was 
sclerotic as well.  The veteran wore bilateral hearing aids.  
Extreme difficulty hearing with occluded right TM was noted 
in October 1999.  A February 2000 record shows that the 
veteran's TMs were scarred, left greater than right.

In his September 2000 notice of disagreement the veteran 
asserted that he ruptured his eardrum serving in Korea, and 
that this led to ongoing hearing loss and problems with 
equilibrium.  

In a November 2000 letter, the veteran's private physician, 
Dr. Ch., indicated that he had treated the veteran 
infrequently since 1954 for otitis and labyrinthitis.  Dr. 
Ch. noted that the veteran served with the artillery in the 
Korean War, that he was exposed to high levels of gunfire 
during the course of his service, and that the veteran 
believed that his hearing loss and dizziness were directly 
related to his service.  The physician stated that the 
veteran was treated for these problems by medical personnel 
during service.     

January 2001 VA medical records show otitis in the left ear.  
A February 2001 follow-up record noted the veteran's history 
of service with a field artillery battalion, his history of 
inservice ruptured ear drums, and his exposure to concussive 
blasts from incoming shells while serving in a gun pit in 
Korea.  It was noted that the veteran was treated with ear 
drops and cotton during service and was told at that time 
that there was nothing else that could be done.  A history of 
poor balance and chronic ear problems since service was 
noted.  Physical examination revealed that the left TM was 
very white, opaque, thick, with no vibration occurring, and 
with no otitis media evident.  The right TM was negative.  
The assessment was otitis, resolved.

A May 2001 VA outpatient treatment record notes the veteran's 
reported history of a round of ammunition exploding in 
proximity to his group of men during service in 1953.  The 
concussion reportedly threw everybody back off of the ground 
and ruptured veteran's ear drums.  It was noted that the left 
drum has never been the same since then, that the veteran was 
significantly hard of hearing, and that the drum is horribly 
scarred.  It was noted that the veteran had minimal hearing, 
even with bilateral hearing aids.  Physical examination of 
the ears revealed that the TMs were sclerotic, thick, 
wrinkled and had no air movement.  The treating physician 
noted that both drums were significantly damaged years ago 
and that the veteran was very hard of hearing.  The 
assessment was significant hard of hearing with drum damage.  

In a May 2002 statement, the veteran repeated his assertions 
regarding damage to his ears in service both from concussive 
effects of incoming rounds and from the acoustic trauma of 
nearby 105 howitzer firing.  The veteran contended that he 
ruptured his left eardrum during service, and that the 
resultant scarring left him with hearing loss, inner ear 
damage, and dizziness that became worse over the years.  

The RO arranged for a VA audiological evaluation in June 2002 
with the examiner asked to indicate whether it was as likely 
as not that a causal relationship existed between the 
veteran's hearing loss and his service.  On June 2002 VA 
audiometry, puretone thresholds, in decibels, were :




HERTZ



500
1000
2000
3000
4000
RIGHT
40
60
75
85
95
LEFT
65
85
90
105
105

Speech audiometry testing showed speech recognition ability 
of 72 percent in the right ear and 52 percent in the left 
ear.  In comments, the examiner indicated that the veteran's 
hearing loss "may or may not be caused by military noise 
exposure."

Analysis

Initially, the Board must determine whether the veteran has 
indeed submitted new and material evidence sufficient to 
reopen his previously denied claim of service connection for 
bilateral hearing loss.  Generally, a final VA decision may 
not be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  Under 38 C.F.R. § 3.156(a), "new 
and material evidence" means evidence not previously 
submitted to agency decisionmakers that bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for petitions to reopen filed on or after 
August 29, 2001.  This petition to reopen was filed prior to 
that date.  Hence, the amended § 3.156(a) does not apply in 
the instant case.]

In December 1993, the RO denied service connection for 
bilateral defective hearing.  The veteran was notified of 
this decision, and did not appeal it.  Hence, it is final.

At the time of the December 1993 decision, the record 
consisted essentially of scant records from the veteran's 
period of service, the veteran's contentions, and a few 
records of medical treatment for ear problems and a current 
hearing loss disability.

Service records revealed no evidence of inservice problems 
with hearing and the postservice records did not show a link 
between current hearing loss and service. 

Relevant evidence added to the record since the December 1993 
decision consists of: (1) a November 2000 statement from the 
veteran's private physician noting treatment for ear problems 
dating back to 1954; (2) VA medical records showing a long 
history of significantly damaged eardrums; (3) additional 
statements from the veteran regarding his inservice exposure 
to acoustic trauma and concussive blasts; and (4) a report of 
a VA examination, with a medical opinion regarding a causal 
relationship between the veteran's current hearing loss and 
his exposure to noise in service.  

When the claim was previously denied, there was no evidence 
of a hearing loss in service, and no competent evidence 
relating current hearing loss to service.  The record now 
includes private and VA records which establish that the 
veteran has bilateral hearing loss disability by VA 
standards, and tend to relate the disability to service.  
This evidence is new, in that it presents information not 
previously of record.  It is material, in that it is 
documentation of the discovery of and treatment for the 
hearing loss and ear problems at a time proximate to service, 
and constitutes competent evidence of a nexus between hearing 
loss disability and service, facts probative of the matter at 
hand.  For purposes of reopening the claim, the credibility 
of this evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The new evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Hence, the additional evidence is both 
new and material, and the claim for service connection for 
bilateral hearing loss may, and must, be reopened.

The analysis proceeds to a de novo review of the appellant's 
claim. 

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, then operates to establish when a hearing 
loss can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

In accordance with 38 U.S.C.A. § 5107, when after 
consideration of all evidence and material of record, there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such matter shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As was noted, the veteran's service in an artillery unit in 
Korea, during the Korean Conflict, reasonably establishes his 
exposure to noise trauma in service.  Audiometric studies 
have established that he has bilateral hearing loss of a 
level that is a disability under 38 C.F.R. § 3.385.   When 
asked to provide a medical opinion as to whether it was at 
least as likely as not that there was a causal relationship 
between the veteran's hearing loss and his noise exposure in 
service service, a VA examiner opined that the veteran's 
hearing loss "may or may not be caused by military noise 
exposure." 

The Board interprets this statement as one placing the matter 
of the etiology of the veteran's hearing loss disability in 
equipoise, i.e., that it is equally possible that the hearing 
loss was/was not incurred in service.  The statement of the 
veteran's private physician to the effect that he has treated 
the veteran for ear problems since 1954, and the recent VA 
medical records which note that the veteran's eardrums were 
significantly damaged years ago buttress his claim.  They 
attest to a continuity of symptoms since service and 
establish the presence of ear pathology at a point in time 
proximate to service.  

Where evidence is in equipoise, reasonable doubt is resolved 
in the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Resolving such doubt in the veteran's favor, the 
Board finds that his bilateral hearing loss was incurred in 
service. 


ORDER

Service connection for bilateral hearing loss is granted.

		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

